DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitation “its” does not clearly point out what feature or element that recitation is referencing.  Since claims 2-11 depend upon an indefinite claim, those claims are rejected as being indefinite by dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van (US 2006/0076464).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Van as teaching:
a dryer stand 10 on which a dryer 16 for discharging air for drying is mounted, the dryer stand comprising: 
a stem 26 extending along a first axis in a vertical direction (expressly shown in figures 1, 2); 
a base 12 positioned under the stem; 
a receptacle 14 positioned over the stem and configured to receive the dryer; 
a mover 38 connected to the receptacle and comprising at least one motor; and 
a controller 40 configured to: 
control rotation of the at least one motor in a forward direction and a backward direction so that the receptacle is moved in a predetermined direction when a position change command for the receptacle is received by the controller, and 
control forward and backward rotation of the at least one motor to return the receptacle to its original position when a position return command for the receptacle is received by the controller (expressly disclosed in paragraph [0019] wherein the directional arrows shown in figures 1, 2, meet the claimed forward and backward rotation because both move in a predetermined direction by a controller).  Van also discloses the claim 2 feature wherein the at least one motor rotates within a transition range extending a predetermined amount in the forward direction and a predetermined amount in the backward direction, and wherein the predetermined amount of rotation in the forward direction of the at least one motor is symmetric to the predetermined amount of rotation in the backward direction of the at least one motor about a predetermined reference point (expressly shown in figures 1, 2), the claim 3 feature wherein the original position of the receptacle is a position of the receptacle when the at least one motor is located at the predetermined reference point (expressly shown in figure 3), the claim 4 feature wherein the controller is further configured to control the at least one motor to rotate in a second direction to the predetermined reference point when the position return command is received while the at least one motor is rotated in a first direction, wherein the first direction may be any one of the forward direction and the backward direction, and wherein the second direction may be any one of the forward direction and the backward direction (expressly shown in figures 1, 3), the claim 5 feature wherein the controller is further configured to control the at least one motor to stop rotation in the first direction and to rotate in the second direction until the at least one motor is located at the predetermined reference point when an intermediate return command is received and the first direction is different than the second direction (expressly shown in figures 1, 4), the claim 6 feature wherein the controller is further configured to control the at least one motor so that the at least one motor is located at the predetermined reference point only once if the at least one motor is located out of the transition range and the first direction is identical to the second direction when the intermediate return command is received (expressly shown in figures 3, 4), the claim 7 feature wherein within the transition range, the at least one motor extends to a first point in the forward direction and to a second point in the backward direction, and wherein the controller is further configured to control the at least one motor to rotate in the second direction, passing through one of the first point and the second point, to the predetermined reference point, when the first direction is identical to the second direction and the at least one motor is located out of the transition range when the intermediate return command is received (expressly shown in figures 1, 2), the claim 8 feature wherein the controller is further configured to control the at least one motor to rotate past the predetermined reference point once and rotate to the predetermined reference point again if the at least one motor is located within the transition range and the first direction is identical to the second direction when the intermediate return command is received (expressly shown in figures 2, 23 and the claim 9 feature wherein the controller is further configured to control the at least one motor to stop rotation in the first direction and to rotate in the second direction to the predetermined reference point if the at least one motor is located out of the transition range and the first direction is different than the second direction when the intermediate return command is received (expressly shown in figures 2, 4).
Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Khulaifi (US 9,408,452).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Al-Khulaifi as teaching:
a dryer stand (see title, abstract, and cover drawing), comprising: 
a base 30; 
a stem 42 extending vertically from the base along a first axis (expressly shown in figure 2); 
a receptacle 50 configured to receive a dryer; 
a side cover 46 comprising a front cover 46b and a rear cover 46a; and 
a controller 52 configured to control rotation of the receptacle. Al-Khulaifi also discloses the claim 13 feature of a tilting motor, wherein the receptacle includes: an upper tub including a tub body having a substantially hemispherical shape; a tub cover surrounding the upper tub and coupled to the upper tub; and a lower tub coupled to the upper tub, and wherein the controller controls the tilting motor to tilt the receptacle along a second axis, the second axis being perpendicular to the first axis (expressly shown in figures 2, 5), the claim 14 feature wherein tub cover includes an arc shaped outer surface, wherein the arc shaped outer surface of the tub cover includes tilting gear teeth, and wherein the tilting motor includes a pinion that engages the tilting gear teeth of the arc shaped outer surface of the tub cover to tilt the receptacle forward and backward along the second axis (expressly shown in figures 1, 5), the claim 15 feature of a stem rotation motor configured to rotate the stem and the receptacle around a third axis, the third axis being perpendicular to the first axis and the second axis (expressly disclosed at column 3 line 5), the claim 16 feature of a tilting motor configured to tilt the receptacle forward and backward along a second axis, the second axis being perpendicular to the first axis; and a stem rotation motor configured to rotate the stem and the receptacle around the first axis (expressly disclosed at column 4 lines 1-13), the claim 17 feature of a sensor configured to detect a position and a size of an object to be dried, wherein the controller is further configured to control the tilting motor to move the dryer toward the object (expressly disclosed at column 4 lines 14-21), the claim 18 feature of a sensing apparatus configured to detect a position and a size of an object to be dried, wherein the controller is further configured to control the tilting motor and the stem rotation motor to move the dryer toward the object and  (expressly disclosed at column 4 lines 22-36), and the claim 19 feature of an elevator comprising an electrically driven elevation motor to move the receptacle upwards and downwards along the first axis (expressly disclosed at column 3 lines 30-38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Al-Khulaifi.  Van discloses the claimed invention, as rejected above, except for the recited features of a sensor to detect a position and a size of an object to be dried, wherein the position change command is a signal to instruct control of at least one of a degree that the receptacle is moved upwards and downwards along the first axis, a degree that the receptacle is rotated along the third axis, or a degree that the receptacle is rotated forward and backward along the second axis, so that air discharged from the dryer is directed toward the object to be dried based on the position and the size of the object to be dried detected by the sensor.  Al-Khulaifi, another dryer stand, discloses that features at paragraph 2 lines 37-56.  It would have been obvious to one skilled in the art to combine the teachings of Van with the teachings of Al-Khulaifi for the purpose of elevating, tilting, and rotating a hair device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,722,795. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to recite the currently claimed forward and backward controller rotation, since the patented invention would perform the current application, as claimed, regardless of that feature and applicants have not claimed or specified the criticality of those features as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited with this application may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, C, D, E, F, G, N, cited with this action, are patent publications from the same inventive entity.  References I, K, L, M, cited with this action, teach hair dryer stand type devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Friday, May 20, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753